


110 HRES 818 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 818
		In the House of Representatives, U.
		  S.,
		
			November 14, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 4156) making emergency supplemental appropriations for the Department of
		  Defense for the fiscal year ending September 30, 2008, and for other
		  purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 4156)
			 making emergency supplemental appropriations for the Department of Defense for
			 the fiscal year ending September 30, 2008, and for other purposes. All points
			 of order against consideration of the bill are waived except those arising
			 under clause 9 or 10 of rule XXI. The bill shall be considered as read. All
			 points of order against provisions of the bill are waived. The previous
			 question shall be considered as ordered on the bill to final passage without
			 intervening motion except: (1) two hours of debate equally divided and
			 controlled by the chairman and ranking minority member of the Committee on
			 Appropriations; and (2) one motion to recommit.
		2.During consideration of H.R. 4156
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
